DETAILED ACTION

Status of the Application
	Applicant filed a preliminary amendment prior to prosecution on December 6, 2021 cancelling claims 1-16 and adding new claims 17-32.  Claims 17-32 are pending and currently under consideration for patentability under 37 CFR 1.104.

Priority
	The instant application has a filing date of April 26, 2021 and claims for the benefit as a Continuation (CON) of prior-filed non-provisional application 15/597,132 (filed on May 16, 2017) which claims benefit as a Continuation-in-Part (CIP) of  prior-filed non-provisional application 14/209,851 (filed on March 13, 2014) which claims for the benefit of prior-filed provisional application 61/780,630 (filed on March 13, 2013).

Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).

In this case, the disclosure of the prior-filed application No. 14/209,851 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
	
Claims 17-32 are not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Independent claims 17 and 25  include at least one of the following claim element(s)
score the first set of offers using a machine learning (ML) model, 
wherein the ML model is trained on a weighted composite of at least two of klip rates, redemption rates, views, shares, and saves; 
ranking the first set of offers by their scores; ‘
and selecting four or five of highest ranked of the first set of offers to generate a test set of offers

Non-provisional Application #14/209,851 and provisional application # 61/780,630 fail to disclose or suggest any of these specific functions/limitations.

Claims 17 and 25 (and dependent claims 18-24 and 26-32 via incorporation) are therefore not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by the priority documents. Claims 17-32 are therefore entitled only to the filing date of the continuation-in-part application (May 16, 2017).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on October 14, 2021 has been considered by the examiner.


	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 


	Claim(s) 17-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 25-32 is/are also rejected under 35 U.S.C. 101 because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 25 is directed to “a computer program product…which, when executed by a computer performs the steps of”. Although the preamble states that the computer program product is “stored on a non-transitory memory” this descriptive material is recited in the preamble which casts doubt into the limiting affect this has on the claim scope. Because the claim is explicitly directed to the “computer program product” itself (as opposed to the non-transitory memory), and because the description that this product is stored on a non-transitory memory is recited in the preamble, and because a broadest reasonable interpretation of “a computer program product” includes mere computer listings/instructions (i.e., data per se or computer program/software per se), claims 25-32 as a whole is/are not drawn to one of the statutory categories of invention (Step 1: No). Computer listings/instructions claimed as computer program/software per se (i.e., the descriptions or expressions of the programs) are not physical "things”, do not have a physical or tangible form, and thus does not fall within any statutory category (see Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007)). Computer listings/instructions are also not to be confused with statutory processes, as they are not "acts" being performed. In contrast, a claim directed to a non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and a physical computer component which permit the computer program's functionality to be realized, and is thus statutory. See MPEP § 2106.
	As such, claim(s) 25-32 as a whole is/are not drawn to one of the statutory categories of invention (Step 1: No).

	
	
Step 1:
Claim(s) 17-24- is/are drawn to methods (i.e., a process), claim(s) 25-32 is/are drawn to a non-transitory medium (i.e., a machine/manufacture – assuming Applicant’s appropriately amends the claims to overcome the rejection above). As such, claims 17-32 is/are drawn to one of the statutory categories of invention (Step 1: YES – again, assuming Applicant’s appropriately amends the claims to overcome the rejection above).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 17 (representative of independent claim(s) 25) recites/describes the following steps; 
defining values for a plurality of variables; 
generate a matrix of the variable values defining all possible offers; 
apply heuristics to filter the possible offers to a first set of offers; 
score the first set of offers using a model, wherein the model is trained on a weighted composite of at least two of klip rates, redemption rates, views, shares, and saves; 
ranking the first set of offers by their scores; 
selecting four or five of highest ranked of the first set of offers to generate a test set of offers

These steps, under its broadest reasonable interpretation, describe or set-forth ranking, scoring, and selecting promotional/advertisement offers to transmit to the certain users/consumers, which amounts to a fundamental economic principle or practice and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 17 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 25 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a computer program product stored on a non-transitory memory which when executed by a computer performs the steps of” (claim 25)
“a machine learning (ML) model” (claims 17 and 25)

The requirement to execute the claimed steps/functions using “a computer program product stored on a non-transitory memory which when executed by a computer performs the steps of” (claim 25) and/or “a machine learning (ML) model” (claims 17 and 25) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the see MPEP 2106.05(f)).
The recited additional element(s) of “a machine learning (ML) model” (claims 17 and 25) additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to a computing environment where a machine is used to derive correlations from data as opposed to a human being using pen and paper. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 18-24 and 26-32 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 18-24 and 26-32 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a computer program product stored on a non-transitory memory which when executed by a computer performs the steps of” (claim 25) and/or “a machine learning (ML) model” (claims 17 and 25) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “a machine learning (ML) model” (claims 17 and 25) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 18-24 and 26-32 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 18-24 and 26-32 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (U.S. PG Pub No. 2014/0330633, November 6, 2014 - hereinafter "Moran”) in view of Jaidka et al. (U.S. PG Pub No. 2018/0068340, March 8, 2018 - hereinafter "Jaidka”)

With respect to claims 17 and 25, Moran teaches a method for selecting a set of offers, and a computer program product stored on a non-transitory memory which when executed by a computer performs the steps of;
defining values for a plurality of variables; ([0128] “in determining total design space…all the independent test promotion variables and their values are identified”, see also [0010] & [0059] & [0077] & [0084] & [0131]  components of the possible promotions and their values defined)
generate a matrix of the variable values defining all possible offers; ([0077] & Fig 10B, [0139] “2304 permutations or 2304 possible test promotions”)
apply heuristics to filter the possible offers to a first set of offers; ([0142] “incorporating business constraints…imposed constraints on the values or combination of values into the design generation…by incorporating these constraints, the number of permutations that requires testing may be reduced”, [0123] ‘receiving design specifications…what are the available values for the test promotion variables, and constraints”, [0140] “reduced…for actual promotion testing…”, [0078] “constrain offers to only test “viable promotions”…that don’t violate local laws, conflict with branding guidelines…wouldn’t be practically relevant…”)
identifying correlations between the variables and their values and offer performance ([0104], [0019] & [0124])
wherein the correlations is based on on a weighted composite of at least two of klip rates, redemption rates, views, shares, and saves; ([0056] “redeems…saves…forward…different types of responses by the consumers may be accorded different weights”, see also [0094] & [0113])
ranking the first set of offers ([0120] & [0124] “a set of the most effective values…along with rankings 
and selecting four or five of highest ranked of the first set of offers to generate a test set of offers ([0158] “four possible test promotions”)
Moran does not appear to disclose,
score the first set of offers using a machine learning (ML) model 
wherein the ML model is trained 
ranking the first set of offers by their scores 
However, Jaidka discloses 
score the first set of offers using a machine learning (ML) model ([0006]-[0007] “training module…pattern-learning algorithm…to identify which features of the delivery provide the best performance…learned model…supervised machine learning…output predicted KPI value”, [0028] “machine learning…”, [0030], [0045])
wherein the ML model is trained ([0045] “training module…pattern learning…”, [0006]-[0007] “training module…pattern-learning algorithm…to identify which features of the delivery provide the best performance…learned model…supervised machine learning”)
ranking the first set of offers by their scores ([0056] “ranking of the best performing…predicting performance”, [0114] “offer performance…is predicted using a trained model…offers…are then arranged in decreasing order of predicted performance”)
 Jaidka suggests it is advantageous to include scoring the first set of offers using a machine learning (ML) model , wherein the ML model is trained, and ranking the first set of offers by their scores, because doing so can enable the testing/predicting of offer performance and identification of correlations between offer variables and offer performance in an efficient and effective manner, which can enable efficient virtual testing of hypothetical offers ([0006]-[0007] & [0028] & [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and product of Moran to include scoring the first set of offers using a machine learning (ML) model , wherein the ML model is trained, and ranking the first set of offers by their scores, as taught by Jaidka, because doing so can enable the testing/predicting of offer performance and identification of correlations between offer variables and offer performance in an efficient and effective manner, which can enable efficient virtual testing of hypothetical offers2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, it would have been obvious since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the machine-learned model and ranking of Jaidka for the unspecified correlation determinations of Moran. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

 by their scores. Furthermore, as in Jaidka, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable the testing/predicting of offer performance and identification of correlations between offer variables and offer performance in an efficient and effective manner, which can enable efficient virtual testing of hypothetical offers, as is needed in Moran.

With respect to claims 18 and 26, Moran teaches the method of claim 17 and the product of claim 25;
further comprising identifying an inclusion set of offers from the first set of offers ([0161] & [0096] “combining the “winning” test promotion value with other ttest promotion variables”)

With respect to claims 19 and 27, Moran teaches the method of claim 18 and the product of claim 26;
wherein the identifying the inclusion set of offers determines orthogonality of the inclusion set of offers in comparison to the test set of offers ([0143]-[0144] “generating permutation set that maximizes the degree of orthogonality or independence”, [0139])

With respect to claims 20 and 28, Moran teaches the method of claim 19 and the product of claim 27;
wherein orthogonality is the maximization of determinant and minimization of covariance for the matrix ([0143]-[0144] “generating permutation set that maximizes the degree of orthogonality or independence”, [0139])

With respect to claims 21 and 29
further comprising administering the test set of offers in a testing environment ([0061]-[0065] & [0069] & [0083] & [0096] iterative testing using population segments)

With respect to claims 22 and 30, Moran teaches the method of claim 21 and the product of claim 29;
wherein the testing environment is to a set of segmented consumers ([0096] “additional test promotions…to administer to the same or a different set of purposefully segmented subpopulations…iterative testing…different purposefully segmented subpopulation” [0061]-[0065] & [0069] & [0083])

With respect to claims 23 and 31, Moran teaches the method of claim 21 and the product of claim 29;
further comprising collection of feedback ([0061] “responses from individuals in the subpopulations are then collected and analyzes”, [0093], [0103])

With respect to claims 24 and 32, Moran and Jaidka teach the method of claim 23 and the product of claim 31. Moran teaches updating the correlations in response to the feedback ([0053] & [0064]-[0066] & [0069]). Moran does not appear to disclose,
updating the ML model in response to the feedback
However, Jaidka discloses 
updating the ML model in response to the feedback ([0006]-[0007] “training module…pattern-learning algorithm…to identify which features of the delivery provide the best performance…learned model…supervised machine learning…output predicted KPI value”, [0028] “machine learning…”, [0030], [0045])
 Jaidka suggests it is advantageous to include updating the ML model in response to the feedback, because doing so can enable the testing/predicting of offer performance and identification of correlations between offer variables and offer performance in an efficient and effective manner, which can enable efficient virtual testing of hypothetical offers ([0006]-[0007] & [0028] & [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and product of Moran to include updating the ML model in response to the feedback, as taught by Jaidka, because doing so can enable the testing/predicting of offer performance and identification of correlations between offer variables and offer performance in an efficient and effective manner, which can enable efficient virtual testing of hypothetical offers2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, it would have been obvious since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the machine-learned model of Jaidka for the unspecified correlation determinations of Moran. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Furthermore, as in Jaidka, it was within the capabilities of one of ordinary skill in the art to modify the method and product of Moran to include updating the ML model in response to the feedback. Furthermore, as in Jaidka, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable the testing/predicting of offer performance and identification of correlations between offer variables and offer performance in an efficient and 





Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Shariff et al. (U.S. Patent No. 9,947,022 April 17 2018 - hereinafter "Shariff”) discloses defining values for a plurality of variables; generate a matrix of the variable values defining all possible offers;  apply heuristics to filter the possible offers to a first set of offers; score the first set of offers using a model, ranking the first set of offers by their scores; and selecting four or five of highest ranked of the first set of offers to generate a test set of offers (9:6-67)

Yadav  (U.S. PG Pub  No. 2010/0250477 September 30, 2010 - hereinafter "Yadav”) discloses defining values for a plurality of variables; generate a matrix of the variable values defining all possible offers and scoring the first set of offers using a ML model (neural network or decision tree) ([0045]-[0052] & [0093])

Chang et al. (U.S. PG Pub No. 2008/0281627, November 13, 2008) (hereinafter "Chang”) discloses generating offer pairings and subtracting corresponding vector pairs to generate a raw score and generating a normalized score and generating a model using the normalized score.

Apple et al. (U.S. PG Pub No. 2007/0038516, February 15, 2007) teaches statistical analysis of a plurality of test offer variable/value combinations to identify relative performance and generate predictions of future performance/success of various variable/value combinations to rank/select future promotions to optimize performance/success

Fahner et al. (U.S. PG Pub No. 2012/0158474, June 21, 2012) teaches statistical analysis of a plurality of test offer variable/value combinations to identify relative performance and generate predictions of future performance/success of various 

McNea et al. (U.S. PG Pub No. 2012/0022938, January 26, 2012) teaches statistical analysis of a plurality of test offer variable/value combinations to identify relative performance and generate predictions of future performance/success of various variable/value combinations to rank/select future promotions to optimize performance/success	

“Deep CTR Prediction in Display Advertising” (Junxuan Chen, et al, Publication: MM '16: Proceedings of the 24th ACM international conference on Multimedia October 2016 Pages 811–820 https://doi.org/10.1145/2964284.2964325) - discloses analysis of a plurality of test offer variable/value combinations to train machine learned decision tree or neural network model to identify relative performance and generate predictions of future performance/success of various variable/value combinations to rank/select future promotions to optimize performance/success.


Conclusion
	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621